OPINION OF THE COURT — by
Chief Justice TURNER.
It appears that the voucher on which this suit is founded, was found by the complainant among the papers of her deceased father, John Picket, after his death;'.that complainant not finding any corresponding deed of conveyance for the land in question, setup this claim to one, and seeks to obtain it by a decree of the court. It is not unlikely that she, and her next friend, were ignorant, at the time, of the facts brought out in the answers of the defendants,"which are full and satisfactory, and supported by the testimony.
We are satisfied that the contract has been executed according to the real interest of the parties. There was a formal bond given by M. Picket *374Jr. to John Picket, for titles, which bond, being complied with, was gives up and destroyed; and it is not at all surprising, that the vouchers on which this suit is founded, were forgotten at the time.
We do not consider that the nature of the case, or the interests of the parties require an elaborate opinion. The case was submitted without argument, and without a brief on either side. But we have given it a careful examination, and are satisfied that the complainant is not entitled to the relief she seeks in her bill, and that the bill be dismissed at her costs.